Citation Nr: 0410435	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-16 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to May 1968.  
This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that the RO addressed the issue as whether new and 
material evidence had been submitted to reopen a claim for service 
connection for bilateral hearing loss disability, citing a prior 
denial in February 1985.  However, although the record reflects 
that the veteran failed to report for a VA examination in February 
1985, the record does not reflect that the veteran's claim was 
administratively denied at that time or that the veteran was 
notified of any denial of his claim.  Therefore, the Board will 
address the veteran's claim on a de novo basis.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it are applicable to the issue on appeal.  

The Act and the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in his possession.

The veteran claims that he is entitled to service connection for 
bilateral hearing loss because it was incurred during service.  
Specifically, the veteran claims that his hearing loss is the 
result of daily exposure to machine gun fire and engine noise 
while aboard swift boats in Vietnam.

Although the veteran was sent a letter in May 2002 providing some 
of the notice required under the VCAA, he has not been 
specifically informed that he should submit any pertinent evidence 
in his possession.  

The medical evidence reflects that the veteran was seen by a 
private audiologist in May 1996 who determined that the veteran 
had hearing loss and noted that the veteran's history was positive 
for noise exposure in service as well as in connection with 
airplane riveting, which he currently did approximately once a 
week.  The private audiologist did not express an opinion 
concerning the etiology of the veteran's hearing loss disability.  
Moreover, the veteran has not been afforded a VA examination for 
the purpose of determining the nature and etiology of his hearing 
loss.  

In light of these circumstances, the case is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C., for the 
following actions: 

1.  The RO should send the veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), to 
include a request that the veteran submit any pertinent evidence 
in his possession.  

2.  The RO should then undertake appropriate development to obtain 
any other pertinent evidence identified but not provided by the 
veteran.  If the RO is unable to obtain any pertinent evidence 
identified by the veteran, it should so inform the veteran and his 
representative and request them to provide the outstanding 
evidence.

3.  When the above development has been completed, the RO should 
schedule the veteran for a VA audiology examination to determine 
the nature and etiology of any currently present hearing loss 
disability.  The claims folder, to include a copy of this Remand, 
must be made available to and be reviewed by the examiner.

All indicated studies and tests should be accomplished, and all 
clinical findings should be reported in detail.  The presence of 
hearing loss disability for VA purposes should be confirmed or 
ruled out.

In addition, based upon the examination results, review of the 
veteran's pertinent medical history, and with consideration of 
sound medical principles, the examiner should provide an opinion 
as to whether it is at least as likely as not that the bilateral 
hearing loss chronically increased in severity as a result of the 
veteran's active naval service or is otherwise etiologically 
related to his active naval service.  

The examiner should set forth the complete rationale for all 
opinions expressed and conclusions reached.

4.  Thereafter, the RO should adjudicate the issue of entitlement 
to service connection for bilateral hearing loss disability on a 
de novo basis.  If any benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case and 
afforded the requisite opportunity to reply  Thereafter the case 
should be returned to the Board for further consideration if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



